               Case 18-10601-MFW                 Doc 1664         Filed 11/05/18         Page 1 of 16



                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           : Chapter 11
In re:                                     : Case No. 18-10601 (MFW)
                                           :
THE WEINSTEIN COMPANY HOLDINGS             : Jointly Administered
LLC, et al.1                               :
                                           : Re: Dkt. Nos. 8, 607, 668, 860, 1003
                                                                  :         1040, 1045, 1048, 1050, 1115, 1176
                                                                  :         1177, 1203 and 1205
            Debtors.                      :                           Obj. Deadline: December 10, 2018 at 4:00 p.m.
__________________________________________:                           Hearing Date: December 17, 2018 at 10:30 a.m.

            SUPPLEMENTAL OBJECTION AND JOINT MOTION OF SLP CONTRACT
                   COUNTERPARTIES TO CLARIFY SALE ORDER

         Bradley Cooper, 22nd and Indiana, Inc., Bruce Cohen, Bruce Cohen Productions, Robert

De Niro, Canal Productions, Inc., David O. Russell and Kanzeon Corp. (collectively, the “SLP

Counterparties”), each a counterparty with SLP Films, Inc. (“SLP Films”), a non-debtor film

production company, to a contract2 related to the motion picture Silver Linings Playbook (the

“Film”), through their undersigned counsel, submit this Joint Motion to Clarify Sale Order and

reserve their rights and remedies with respect to the use or distribution of the Film and their




1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm.epiq11.com/twc.

2
  The contracts (collectively, the “SLP Contracts”) to which the SLP Counterparties are party and which are the
subject of this Motion are: (i) Confidential Deal Memo and Certificate of Engagement, dated September 23, 2011, by
and among Bradley Cooper, 22nd and Indiana, Inc. and SLP Films, Inc. (the “Cooper Contracts”); (ii) Letter
Agreement, dated September 21, 2011, by and among Bruce Cohen Productions f/s/o Bruce Cohen and SLP Films,
Inc. (the “Cohen Contract”); (iii) three (3) Confirmation Deal Memos, each dated September 23 2011, by and among
Robert De Niro, Canal Productions, Inc. and SLP Films, Inc. (collectively, the “De Niro Contracts”); and (iv)
Services Agreement Effective Date: 5/16/2011, by and among David O. Russell, Kanzeon Crop. and SLP Films, Inc.
(the “Russell Contract”). The Weinstein Company LLC, one of the Debtors in these cases, signed a Guarantee dated
September 23, 2011 (the “Cooper Guarantee”), pursuant to which TWC guaranteed SLP’s obligations under the
Cooper Contracts. The Weinstein Guarantee is not an SLP Contract.

                                                            1
            Case 18-10601-MFW           Doc 1664      Filed 11/05/18      Page 2 of 16



interests in the SLP Contracts. In support of this Motion, the SLP Counterparties respectfully

represent as follows:

                                PRELIMINARY STATEMENT

       The SLP Counterparties are actors, directors and/or producers in the motion picture

industry (or their representatives) and have each entered into an SLP Contract with SLP Films, a

non-debtor film production company involved in the production of the Film. Under the SLP

Contracts, the SLP Counterparties agreed to, among other things, provide certain services to SLP

Films in connection with the Film, and SLP Films agreed to pay the SLP Counterparties and

perform certain non-monetary obligations in accordance with the terms of the SLP Contracts. The

SLP Contracts are not property of these estates nor are they subject to this Court’s jurisdiction.

Nonetheless, the Debtors assert, without any authority, that when they sold substantially all of their

assets to Lantern Entertainment LLC (“Lantern”) free and clear of liens and claims, including

their alleged copyright interest in the Film, the SLP Contracts were transferred to Lantern as part

of the sale, free and clear of any going forward payment obligations and non-monetary obligations

contained in the contracts.

       The Debtors’ position is untenable for two reasons: (i) the Debtors can only sell what they

own, and none of the Debtors are parties to the SLP Contracts, own any interest in the SLP

Contracts or are assignees to the SLP Contracts and (ii) to the extent the Debtors sold the Film to

Lantern, they did so subject to the terms of the SLP Contracts going forward, including the

payment of all monetary obligations and satisfaction of all non-monetary obligations thereunder

and the SLP Counterparties’ rights and remedies therein. The Sale Order (hereinafter defined)

expressly held that the APA did not alter, modify, extend or enhance the Debtors’ rights, title or

interest to any purchased asset. Therefore, if the Debtors owned an interest in the Film, such



                                                  2
               Case 18-10601-MFW               Doc 1664        Filed 11/05/18         Page 3 of 16



interest could only be sold, conveyed and transferred to Lantern subject to Lantern’s performance

of all monetary and non-monetary obligations contained in the SLP Contracts.

         The SLP Counterparties have filed several objections in these cases to preserve their rights

in connection with the Lantern sale, all of which have been expressly preserved by this Court. 3

However, the Debtors and Lantern have continually and unilaterally adjourned adjudication of the

SLP Counterparties’ objections so that the SLP Counterparties are, months after the Lantern sale

closed, still uncertain of their rights in the Film at the same time that Lantern is exploiting the Film

for its own benefit. A hearing on these issues was scheduled for November 6th, but Lantern has

once again adjourned the hearing to the next omnibus hearing date, this time December 17th.

Lantern’s continued delay tactics have effectively permitted Lantern to exploit the Film for nearly

four months while postponing indefinitely the Court’s adjudication of Lantern’s and the SLP

Counterparties’ respective rights and obligations under the SLP Contracts and applicable law.

         Now that the sale of the Debtors’ assets to Lantern has closed, the Court must address the

issues raised by the SLP Counterparties’ objections adjudicate the SLP Counterparties rights. The

Sale Order was not intended to give Lantern unfettered rights to exploit the Film while keeping

the SLP Counterparties’ rights handcuffed to a process that apparently has no end.4 Accordingly,


3
  In addition to their sale objections, the SLP Counterparties have filed objections to the assignment and assumption
procedures in these cases and the Debtors’ unsupported assertions that the SLP Contracts are not executory contracts
[Dkt. Nos. 1040, 1045, 1048, 1050 and 1496] (collectively, the “Assignment Objections”). The SLP Counterparties
reserve all of their rights with respect to their Assignment Objections (which have been preserved by order of this
Court) and their belief that the SLP Contracts are executory and cannot be “sold” but must be assumed (with all
existing defaults cured) and assigned pursuant to section 365 of the Bankruptcy Code.

4
 Lantern’s counsel has informed counsel for the SLP Counterparties that, on or before November 8, 2018 (the deadline
Lantern believes it has to designate contracts to be assumed and assigned), Lantern intends to designate the SLP
Contracts (and most, if not all, other currently “disputed contracts”) as contracts to be assumed and assigned, subject
to a determination that the agreements are executory. Lantern’s gambit to have the SLP Contracts (together with other
participation agreements and, if applicable, cure obligations) assumed and assigned not only is not permitted, but also
would provide Lantern with an indefinite de facto extension of the Court-ordered deadline that is contrary to prior
representations made to this Court by Lantern and the Debtors. If this Court were to approve Lantern’s newly thought
up scheme to deal with its own dilatory behavior and inaccuracies in the Debtors’ schedules and notices, the SLP
Counterparties (as well as other counterparties to participation agreements) would receive no payments on millions of

                                                          3
              Case 18-10601-MFW                Doc 1664        Filed 11/05/18        Page 4 of 16



this Motion seeks, among other things, clarification that the Sale Order did not sell the Film to

Lantern free and clear of the SLP Counterparties’ rights in, and SLP Films’ obligations under, the

non-debtor, executory SLP Contracts.

                                               BACKGROUND

         1.       On March 19, 2018 (the “Petition Date”), The Weinstein Company LLC (“TWC”)

and its affiliated debtors and debtors in possession (collectively, the “Debtors”) each filed

voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the

“Court”).

         2.       On March 20, 2018, the Debtors filed a Motion for Entry of Orders . . . (II)(A)

Approving Sale of Substantially all of the Debtors’ Assets Free and Clear of All Liens, Claims,

Interests, and Encumbrances, (B) Approving Assumption and Assignment of Executory Contracts

and Unexpired Leases and (C) Granting Related Relief [Dkt. No. 8] (the “Sale Motion”),

requesting, among other things, approval of the sale of substantially all of their assets to Lantern

pursuant to an Asset Purchase Agreement dated March 19, 2018 (as amended, the “APA”). In

connection with the Sale Motion, the Court also approved certain procedures for the potential

assumption and assignment of certain executory contracts, requiring the Debtors to file a notice

specifying each of the contracts that may be assumed or assigned in connection with the sale.

         3.       Certain of the SLP Counterparties filed objections to the Sale Motion [Dkt. Nos.

607 and 668] (collectively, the “Sale Objections”), asserting that, among other things, the SLP




dollars of both pre and post-closing participation amounts due to them, while Lantern continues to exploit the related
films. The SLP Counterparties reserve all rights related to these issues, and they intend to file further pleadings if
Lantern proceeds with the course of action described by its counsel.

                                                          4
                Case 18-10601-MFW             Doc 1664        Filed 11/05/18       Page 5 of 16



Contracts were, and remain today, between non-debtor parties only and, thus, were and are not

property of the Debtors’ estates.

           4.      On May 9, 2018, the Court entered an Order (I) Authorizing the Sale of All or

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests,

Encumbrances and Other Interests, (II) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting Related

Relief [Dkt No. 846] (the “Sale Order”), approving the sale of substantially all of the Debtors’

assets to Lantern pursuant to the APA.

           5.      The Sale Order expressly preserved all parties’ rights and remedies with respect to

objections filed to the Sale Order, including the Sale Objections, and objections filed to assumption

and assignment of executory contracts, which were not addressed or resolved at the Sale Order

hearing. Sale Order at ¶ 61 (“Notwithstanding any other provision of this Order, the rights of (I)

non-Debtor parties asserting that certain of the Purchased Assets include property that is not

property of the Debtors’ estates that filed a timely objection . . . are preserved and will be addressed

at the Contract Assumption Hearing.”).5 In addition, the Sale Order provided that the interests

sold to Lantern would not be altered or enhanced by the sale such that Lantern was acquiring only

what the Debtors owned, in the manner, and to the extent, held by the Debtors. Sale Order at ¶ LL

(“[N]othing in this Order or the APA shall be deemed to otherwise alter, modify, extend or enhance

the Debtors’ rights title or interest in or under any Purchased Asset or to grant the Purchaser any

rights, title or interest in or under any property . . . that is not property of the Debtors’ estates.”).

           6.      To facilitate the assumption and assignment process, paragraph 29 of the Sale Order

provided that the Debtors will assume “each of the Assumed Contracts and Leases identified on a



5
    The Debtors and Lantern have repeatedly adjourned the Contract Assumption Hearing.

                                                         5
             Case 18-10601-MFW          Doc 1664      Filed 11/05/18     Page 6 of 16



notice that the Debtors will file with the Court within (1) Business Day after entry of [the Sale]

Order . . . and assign the Assumed Contracts and Leases” to Lantern. Sale Order at ¶ 29.

Accordingly, on May 10, 2018, the Debtors filed their Notice of Filing of Final List of Potentially

Assumed Contracts and Leases [Dkt. No. 860] (the “Final Contract List”). The Final Contract

List included each of the SLP Contracts with respective cure amounts listed and incorrectly

identifying as counterparties SLP Films and TWC.

       7.      On May 25, 2018, in response to Cooper’s Sale Objection and discovery requests,

Cravath Swain & Moore (“Cravath”), Debtors’ counsel, delivered to Cooper’s counsel, by email,

a set of contracts attributed by the Debtors to Cooper. The only contracts included in the email for

Cooper were executed and unexecuted copies of the Cooper Contracts and the Weinstein

Guarantee. A copy of the Cravath email as it pertains to Cooper with redacted copies of the

attached contracts is attached hereto as Exhibit A. Given Cravath’s email, it did not then, and still

does not, appear that the Cooper Contracts have been assigned to the Debtors. Similarly, counsel

for De Niro, Russell and Cohen asked the Debtors to provide a chain of title showing their

ownership of the rights associated with Silver Linings Playbook, but the Debtors failed to do so.

In fact, the only documents provided by the Debtors to counsel for De Niro, Russell and Cohen

showed that a non-debtor entity, SLPTWC Films, LLC, is the holder of the copyright associated

with the film. A copy of the Cravath e-mail sent in response to counsel’s request to provide chain

of title is attached hereto as Exhibit B, and the relevant contracts separately will be filed under

seal. None of the documents provided by the Debtors to counsel for De Niro, Russell, and Cohen

demonstrates that TWC held the rights to the contracts with De Niro, Russell and Cohen at the

time of the sale.




                                                 6
             Case 18-10601-MFW           Doc 1664      Filed 11/05/18      Page 7 of 16



       8.      On June 8, 2018, the Debtors filed the Debtors’ Statement Regarding Contracts To

Be Transferred Pursuant To The Asset Purchase Agreement With Lantern Entertainment LLC

[Dkt. No. 1003] (the “Statement”), pursuant to which the Debtors, for the first time, removed

contracts from the Final Contract List, including each of the SLP Contracts, claiming that they

were not executory. Statement at ¶ 6. The Debtors also alleged, without any authority, that

notwithstanding that the contracts were not being assumed and assigned, “the Asset Purchase

Agreement provides for the purchase, by Lantern, of any rights or assets transferred to the Debtors

pursuant to such contracts.” Statement at ¶ 7.

       9.      In response, on June 18, 2018, each of the SLP Counterparties filed objections to

the Statement [Dkt. Nos. 1040, 1045, 1048, 1050 and 1387] (collectively, the “Assignment

Objections”), asserting that, among other things, the SLP Contracts were with non-debtors and

not property of the Debtors’ estates and, in any event, were executory contracts. Therefore, the

Debtors could not “sell” the SLP Contracts to Lantern, because the Debtors do not own them, or,

in the alternative, the Debtors must assume and assign the SLP Contracts pursuant to section 365

of the Bankruptcy Code. The Debtors and Lantern have repeatedly adjourned resolution of the

Assignment Objections.

       10.     On June 27, 2018, the Debtors filed a Motion for an Order Approving Amendment

to Asset Purchase Agreement filed on June 27, 2018 [Dkt. No. 1115] (“Motion to Amend”)

seeking approval of certain amendments to the APA, including a $21 million reduction in

Lantern’s purchase price purportedly to compensate Lantern for having to pay cure amounts owing

to various contract counterparties, including the SLP Counterparties.

       11.     The SLP Counterparties filed objections to the Motion to Amend to, among other

things, preserve their rights to assert the Sale Objections despite the anticipated closing of the sale



                                                  7
                 Case 18-10601-MFW       Doc 1664     Filed 11/05/18      Page 8 of 16



to Lantern. [Dkt. Nos. 1176, 1177, 1203 and 1205] (collectively, the “Amended Sale Objections”

and, together with the Sale Objections and the Assignment Objections, the “Objections”).

           12.    On July 11, 2018, the Court entered an order [Dkt. No.1220] (the “Amended Sale

Order”) approving the amendments to the APA and continuing to preserve the rights of parties

who had filed unresolved objections to the Lantern sale and the assignment and assumption of

contracts related to the sale. Amended Sale Order at ¶ 4 (“The rights of counterparties objecting

to the Motion [to Amend] (the “Objecting Parties”) are reserved as provided by the Sale Order,

and nothing in the Second Amendment and the APA amended pursuant thereto will prejudice,

affect in any manner, or act as a waiver of any Objecting Parties’ rights, arguments, and remedies

. . .”).

           13.    At the July 11th hearing to consider the Motion to Amend, the Court cautioned

Lantern that, by closing on the purchase of any assets subject to rights associated with unresolved

contract objections, it was assuming the risk that the purchase might violate certain contract rights

and might subject Lantern to contract liabilities and state law claims in connection therewith. See

Tr. of July 11, 2018 H’rg at pp. 52-53 (“[I]f Lantern is taking the assets it’s buying and assuming

the risk associated with those assets. So if there’s a risk [sic] that buy something that somehow it

violates the contracts that they bought that asset without taking on other liabilities under some sort

of other contract and there’s a state law reason to proceed against Lantern, they’re not getting a

release here.”). A copy of the relevant pages of the July 11th hearing transcript is attached hereto

as Exhibit C.

           14.    On July 13, 2018, the sale of substantially all of the Debtors’ assets to Lantern

closed (the “Closing”).




                                                  8
             Case 18-10601-MFW          Doc 1664      Filed 11/05/18     Page 9 of 16



       15.     Subsequent to the Closing, concerned that Lantern was exploiting the Film and

using Cooper’s name and likeness before the Objections had been adjudicated, on August 20, 2018,

Cooper’s counsel delivered a letter (the “August Letter”) to Lantern’s counsel, Kevin Eide,

reiterating that the Cooper Contracts were non-debtor contracts and that there was no evidence that

they had been assigned to a Debtor entity. Cooper’s counsel requested, among other things,

confirmation that Lantern was not exploiting and did not intend to exploit the Film pending

resolution of the Objections. No response was ever received regarding the August Letter. A copy

of the August Letter is attached here to as Exhibit D.

       16.     Faced with similar concerns regarding Lantern’s exploitation of the Film, on July

17, 2018, counsel for De Niro, Russell and Cohen sent a letter to Lantern’s counsel, Meredith

Lahaie (the “July Letter”), demanding that Lantern confirm that it would take no action to exploit

certain films, including the Film, pending a determination of Lantern’s rights, if any, to the use

and exploitation of the films and confirming that all funds received by Lantern resulting from third-

party licensing agreements for the films, including the Film, be placed in escrow, with any

accounting to be provided to the Counterparties. A copy of the July Letter is attached hereto as

Exhibit E. On August 9, 2018, Ms. Galit Knotz, another of Lantern’s counsel, responded, in part,

to the July Letter stating: “With respect to your inquiry regarding film exploitation, we’re not

aware of any authority requiring us to cease such exploitation pending a determination of our rights

by the Bankruptcy Court.”

       17.     Since Closing, the Debtors have continued to unilaterally adjourn resolution of the

Sale and Assignment Objections.        An omnibus hearing on these issues was scheduled for




                                                 9
              Case 18-10601-MFW              Doc 1664        Filed 11/05/18        Page 10 of 16



November 6, 2018 at 2:00 p.m. before the Court, but the Debtors and Lantern have once again

adjourned the hearing to the next omnibus hearing date in December.6

                                          RELIEF REQUESTED

        18.      The Court retained jurisdiction in the Sale Order to “interpret . . . the terms and

provisions of this Sale Order.” Sale Order at ¶ 66. By this Motion, the SLP Counterparties seek

an order (a) pursuant to paragraph 66 of the Sale Order and section 105(a) of the Bankruptcy Code,

clarifying the Sale Order and the Amended Sale Order to make clear that the SLP Counterparties’

rights and remedies with respect to the SLP Contracts and the Objections are preserved, even after

the Designation Deadline, including all rights and remedies the SLP Counterparties may have

under applicable federal, state or common law, with respect to Lantern’s exploitation of the Film

without the SLP Counterparties’ consent and without performing obligations due and owing to the

SLP Counterparties; (b) scheduling a hearing to adjudicate the Objections and directing the

Debtors and Lantern to demonstrate, if capable, that each of the SLP Contracts constitute property

of the Debtors’ estates pursuant to Section 541 of the Bankruptcy Code and (c) finding that, if the

SLP Contracts are deemed property of these estates and were sold to Lantern pursuant to the APA,

then Lantern must nonetheless perform the monetary and non-monetary obligations inherent in the

SLP Contracts going forward.




6
  According to Lantern, section 2.8(i) of the APA, as amended, provides that November 8, 2018 (120 days after
Closing) is the last date (the “Designation Deadline”) by which Lantern may designate a disputed executory contract
as an “Excluded Asset,” assume a contract that was not identified as an “Assumed Contract” under the APA on closing
or designate a previously omitted contract as an “Assumed Contract” under the APA. See Motion For Order
Establishing Streamlined Procedures To Resolve Objections To The Potential Assignment of Certain Executory
Contracts And Unexpired Leases To Lantern Entertainment LLC [Dkt. No. 1282] at ¶ 15. Occurrence of the
Designation Deadline should not impact on the SLP Counterparties’ rights to pursue their Objections and obtain the
relief they request therein, particularly as the SLP Counterparties have been trying to resolve their objections for
months..

                                                        10
              Case 18-10601-MFW         Doc 1664       Filed 11/05/18      Page 11 of 16



The SLP Contracts Are Not Property Of The Debtors’ Estates

        19.     This Court has the power to adjudicate matters regarding property of the Debtors’

estates only and does not have jurisdiction to order the sale or the assumption and assignment or

rejection of contracts to which the Debtors are not a party. The Debtors cannot transfer property

that they do not own. See 11 U.S.C. §§ 363(b) and (f) and 365(a) (“The trustee, after notice and a

hearing, may use, sell or lease, other than in the ordinary course of business, property of the estate.

. .;” “The trustee may sell property under subsection (b) . . . free and clear of any interest in such

property . . .;” “the trustee, subject to the court’s approval, may assume or reject any executory

contract or unexpired lease of the debtor.”) (emphasis added). See In re Mariner Post-Acute

Network, 267 B.R. 46, 49 (Bankr. D. Del. 2001) (“[E]ven if the [bankruptcy court order] conveyed

the [funds] to the [secured lenders], it did so only to the extent that they constituted property of the

estate.”); In re Custom Coals Laurel, 258 B.R. 597, 604 n.13 (Bankr. W.D. Pa. 2001) (“Debtor

could only convey to [assignee] what interest Debtor had.”); 3 L. King. COLLIER ON

BANKRUPTCY ¶ 363.06 (16th ed. 2018) (“[T]he court may not authorize a sale free and clear of

property that is not property of the estate.”).

        20.     Pursuant to section 541 of the Bankruptcy Code, property of the estate is property

in which a debtor has a legal or equitable interest as of the commencement of the case. 11 U.S.C.

§ 541(a). The burden of proof is on the Debtors. In re TMT Procurement Corp., 764 F.3d 512,

523 (5th Cir 2014) (“The party seeking to include property in the estate bears the burden of showing

that the item is property of the estate.”), citing In re Klein-Swanson, 488 B.R. 628, 633 (B.A.P. 8th

Cir. 2013).

        21.     Here, the Debtors have not met their burden of demonstrating that the SLP

Contracts are today or were property of the Debtors’ estates as of the commencement of the



                                                  11
               Case 18-10601-MFW                Doc 1664         Filed 11/05/18          Page 12 of 16



Debtors’ cases. On their face, the SLP Contracts were entered into with a non-debtor entity, SLP

Films, and are presumptively not property of these estates. Despite repeated inquiries, neither the

Debtors nor Lantern have provided any evidence or other indication that the SLP Contracts were

assigned to the Debtors. In fact, in an adversary proceeding against Cohen, Lantern has filed a

motion for summary judgment that attempts to address this issue but fails entirely to provide

competent evidence of any such assignment to the Debtors (the evidence submitted by Lantern

consists of a declaration by former employee of the Debtors who recites his “understanding” of

the facts in conclusory fashion). As such, the SLP Contracts are not property of these estates, the

Debtors have no rights or interests in the SLP Contracts to sell to Lantern, and whatever rights

they have with respect to the Film may not be sold to Lantern free and clear of the SLP

Counterparties’ rights and interests in the SLP Contracts.

Even if the SLP Contracts are Deemed Property of the Estates, Lantern Is Bound By the
Contractual Payment and Non-Payment Obligations Going Forward

         22.       Even if this Court determines that the SLP Contracts are property of the Debtors’

estates, the Debtors can only transfer rights to Lantern to the extent, and in the manner, they own

such rights. If the SLP Contracts are executory as alleged by the SLP Counterparties, the only

way in which the SLP Contracts could be transferred to Lantern is through an assumption and

assignment pursuant to Section 365 of the Bankruptcy Code. While this Motion does not deal with

the issue of whether the SLP Contracts are executory, the SLP Counterparties reserve all rights

with respect to that issue.7




7
 Indeed, the Sale Order provides that “[e]ach Assumed Contract and Lease constitutes an executory contract,” and
defines “Assumed Contracts and Leases” as those contracts and leases which will be “identified on a notice that the
Debtors will file with the Court within (1) Business Day after entry of [the] Order . . . “ (i.e., the Final Contract List).
Sale Order at ¶ 29. The SLP Contracts were listed on the Final Contract List. As such, the Sale Order has already
deemed the SLP Contracts to be executory contracts.

                                                            12
             Case 18-10601-MFW         Doc 1664      Filed 11/05/18     Page 13 of 16



       23.     As this Court provided in the Sale Order, “nothing in this Order or the APA shall

be deemed to otherwise alter, modify, extend or enhance the Debtors’ rights, title or interest to or

under any Purchased Asset. . .” Sale Order at ¶ LL. Therefore, if the Debtors were obligated to

make contingent payments to the SLP Counterparties for exploitation of the Film, so too is Lantern

obligated to pay the SLP Counterparties’ share of receipts from the its exploitation of the Film.

Lantern cannot buy what the Debtors do not own, and to the extent the Debtors owned anything

under the SLP Contracts, they were not unfettered contractual rights. Under the principle of cum

onere, Lantern buys the Debtors’ interests in the SLP Contracts subject to all obligations owed on

and after Closing to the SLP Counterparties under those contracts. DB Structured Prods. v. Am.

Home Mortg. Holdings, Inc. (In re Am. Home Mortg. Holdings, Inc.), 402 B.R. 87, 98 (Bankr. D.

Del. 2009) citing Folger Adam Sec., Inc. v. DeMatteis/MacGregor, J.V., 209 F.3d 252, 264 (3d

Cir. 2000) (“As is evident from Folger Adam, the cum onere principle applies equally to the

transfer of rights and obligations under a non-executory contract pursuant to § 363 of the

Bankruptcy Code as to the assumption and assignment of contracts and leases pursuant to § 365.”).

       24.     SLP Films’ interests in the SLP Contracts are subject to, and defined by, certain

monetary and non-monetary obligations to the SLP Counterparties, regardless of who currently

owns those interests. Section 363(f) of the Bankruptcy Code may authorize the transfer of a

contract free and clear of claims and interests that exist at the time of the sale, but it does not

rewrite the contract simply because it is in the hands of a new contract counterparty.

                                 RESERVATION OF RIGHTS

       25.     The SLP Counterparties reserve their rights and remedies under federal, state and

common law with respect to the SLP Contracts and Lanterns continued exploitation of the Film to




                                                13
             Case 18-10601-MFW         Doc 1664      Filed 11/05/18     Page 14 of 16



the extent that such exploitation relates to, or impacts, the SLP Counterparties’ rights, remedies,

claims and interests in the SLP Contracts.

       26.      The Objections previously filed by the SLP Counterparties are incorporated herein

by reference.

       WHEREFORE, the SLP Counterparties respectfully request that this Court enter an order

(i) pursuant to section 105(a) of the Bankruptcy Code, clarifying the Sale Order and the Amended

Sale Order to make clear that the SLP Counterparties’ rights, remedies, claims and interests with

respect to the SLP Contracts and the Objections are preserved, even after the Designation Deadline,

including all rights, remedies, claims and interests that the SLP Counterparties may have under

applicable federal, state or common law, with respect to Lantern’s exploitation of the Film without

the SLP Counterparties’ consent and without performing obligations due and owing to the SLP

Counterparties; (ii) scheduling a hearing to adjudicate the Objections and directing the Debtors

and Lantern to demonstrate, if capable, that each of the SLP Contracts constitute property of the

Debtors’ estates pursuant to Section 541 of the Bankruptcy Code; (iii) finding that, if the SLP

Contracts are deemed property of these estates and were sold to Lantern pursuant to the APA,

Lantern must nonetheless perform the payment and non-payment obligations inherent in the SLP

Contracts going forward; and (iv) granting such other and further relief as is just and proper.

Dated: November 5, 2018
       Wilmington, Delaware
                                              VENABLE LLP

                                              By:      Jamie L. Edmonson
                                              Jamie L. Edmonson (No. 4247)
                                              1201 N. Market St.
                                              Suite 1400
                                              Wilmington, Delaware 19801
                                              Tel: (302) 298-3535
                                              Fax: (302) 298-3550
                                              jledmonson@venable.com

                                                14
Case 18-10601-MFW   Doc 1664    Filed 11/05/18   Page 15 of 16




                                -and-

                         Jeffrey S. Sabin, Esq.
                         1270 Avenue of the Americas
                         New York, New York 10020
                         Tel: (212) 503-0672
                         jssabin@venable.com
                                 -and-

                         Keith C. Owens, Esq.
                         2049 Century Park East
                         Suite 2300
                         Los Angeles, California 90067
                         Tel: (310) 229-0370
                         kcowens@venable.com

                         Counsel to Bradley Cooper and 22nd and Indiana,
                         Inc.

                                -and-


                         CROSS & SIMON, LLC


                         By:     Christopher P. Simon
                         Christopher P. Simon (No. 3697)
                         1105 N. Market St.
                         Suite 901
                         Wilmington, Delaware 19801
                         Tel: (302) 777-4200
                         csimon@crosslaw.com

                                -and-




                           15
Case 18-10601-MFW   Doc 1664    Filed 11/05/18   Page 16 of 16



                         LANDAU GOTTFRIED & BERGER LLP
                         Michael J Gottfried
                         Roye Zur
                         1801 Century Park East
                         Suite 700
                         Los Angeles, California 90067
                         Tel: (310) 557-0050
                         mgottfried@lgbfirm.com
                         rzur@lgbfirm.com

                         Counsel to Bruce Cohen, Bruce Cohen Productions,
                         Robert DeNiro, Canal Productions, Inc., David O.
                         Russell and Kanzeon Corp.




                           16
